Citation Nr: 1518408	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-04 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule a VA examination to determine the current severity of the Veteran's service-connected PTSD and to update the claims file with the most recent treatment records.

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under these provisions, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In this case, the Veteran filed a claim for an increased rating in February 2011.  The Veteran underwent a VA examination in June 2011.  At that time, the Veteran reported he was participating in individual therapy.  The Veteran indicated that his marriage was "conflicted" due to his irritability, emotional detachment and tendency to isolate.  He indicated he normally spent most of his time alone in his room.  The examiner noted that the Veteran demonstrated difficulty attending to interview questions and remaining on topic and that some of his responses were irrelevant.  The examiner reported nightmares almost nightly and that disrupted sleep contributed to daytime fatigue, increased irritability and diminished concentration.  The Veteran reported intermittent, mild suicidal ideation, but he denied any current intent or plan.  In addition, he indicated sometimes seeing shadows in his peripheral vision and reported sometimes feeling suspicious of others to the point of leaving a store without finishing his shopping.   He endorsed an exaggerated startle response and indicated he nearly struck others who have approached him from behind.  The examiner indicated that significant future improvement in the Veteran's symptomatology was unlikely "given the chronicity and severity" of his symptoms despite "regular involvement in mental health treatment."  The examiner concluded that the Veteran's symptoms that the Veteran appeared "unable to establish or maintain effective social or work relationships."  It was indicated that the Veteran "demonstrated poor attentional abilities" during the interview and described poor interactions with others, decreased concentration and memory loss.  The examiner assigned a GAF score of 50 indicating serious symptoms.
The RO denied the claim citing the absence of gross impairment in communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation, or memory loss affecting the ability to remember names or personal information.

In his January 2012 notice of disagreement, the Veteran indicated his belief that his condition was worse than reflected at the June 2011 examination.  The Veteran indicated he had hallucinations or delusions of being back "in the horror" he experienced in Vietnam and that he displayed anxiety "at the littlest trigger" and had become "very close" to endangering himself or others.  He indicated he became "extremely emotional" and had lapses of memory as to where he is or what he is doing.  See January 2012 Notice of Disagreement.

In a February 2012 treatment record, the Veteran reported having auditory hallucinations and feeling like his body was "divided in half."  He was assigned a GAF score of 44 indicating worsening symptoms.  In an October 2012 treatment record, the Veteran indicated he had begun drinking again; he related "difficulty concentrating and frustration at not being able to remember parts of his overseas service."  October 2012 treatment records are the most recent in the claims file.

In June 2011, the Veteran's disability picture most closely approximated the criteria for a 70 percent rating.  The Veteran exhibited intermittently irrelevant speech, some unprovoked irritability with periods of violence and an inability to establish and maintain effective relationships.  The evidence did not reflect suicidal ideation, obsessional rituals, near-continuous panic or neglect of person appearance.  The Veteran did not demonstrate severe memory loss or the inability to perform the activities of daily living.

Because there is an indication that the Veteran has been seeking continuing treatment for PTSD and there is evidence that the June 2011 examination may not adequately reflect the state of the Veteran's psychiatric disability, the Board finds a remand for a new examination is appropriate.  The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's psychiatric condition was almost four years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   

In addition, the most recent VA treatment records from October 2012 should be associated with the electronic claims file and the Veteran should be afforded the opportunity to provide authorization for VA to assist him in obtaining any relevant private treatment records or to provide them himself.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from October 2012 to the present, to specifically include any related to psychiatric treatment.

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to his service-connected PTSD that are not already of record.  Request any records properly identified by the Veteran.  

3.  After the above development is complete, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected PTSD.  The electronic claims file, including a complete copy of this remand, must be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After conducting any additional development deemed necessary, the RO should reconsider the Veteran's claim including all VA treatment records associated with the claims file.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


